Citation Nr: 0733107	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an earlier effective date prior to August 29, 
2002, for the grant of service connection for gastritis and 
peptic ulcer disease, to include whether clear and 
unmistakable error (CUE) exists in a January 2000 rating 
decision and a July 2001 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  The veteran 
perfected his appeal regarding this case, and the case was 
referred to the Board for appellate review.

A hearing was held on July 16, 2007, by means of video 
conferencing equipment with the appellant in Providence, 
Rhode Island, before the undersigned Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 2000 rating decision, the RO denied service 
connection for ulcers.  This decision is final.

3.  The January 2000 rating decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

4.  In an unappealed rating decision dated in July 2001, the 
RO denied service connection for ulcers.  This decision is 
final.

5.  The July 2001 rating decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

6.  Following the issuance of the July 2001 rating decision, 
a formal or informal claim for service connection for 
gastritis and peptic ulcer disease was not received prior to 
the claim filed on August 29, 2002.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to August 
29, 2002, for the grant of service connection for gastritis 
and peptic ulcer disease have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2007).  

2.  The January 2000 and July 2001 rating decisions were not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the veteran was provided proper notice with 
respect to contention that he is entitled to an effective 
date prior to August 29, 2002, for the grant of service 
connection for gastritis and peptic ulcer disease.  The 
veteran has been fully informed of pertinent information 
regarding such contention via the February 2005 and March 
2006 RO letters, as well as via the August 2005 statement of 
the case and the November 2005 and March 2006 supplemental 
statements of the case.  The pertinent records have been 
obtained.  There is no dispute regarding whether the record 
is complete in this case.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingness v. Nicholson, 19 Vet. App. 473 (2006).

However, the VCAA requirements are not applicable to requests 
for revision of a final decision based on CUE because the 
matter involves an inquiry based upon the evidence of record 
at the time of the decision rather than the development of 
new evidence. Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. 
Principi, 15 Vet. App. 407 (2002).
 
As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

If VA receives or associate with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that had not been associated 
with the claims folder when VA first decided the claim, VA 
will reconsider the claim. 38 C.F.R. § 3.156(c). An award 
based all or in part on such records is effective on the date 
entitlement arose or the date VA received the previously 
denied claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(iii)(3).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 
29, 2002, is the correct date for the grant of service 
connection for gastritis and peptic ulcer disease.  While the 
veteran has alleged that he is entitled to an earlier 
effective date for his award of service connection, there is 
no basis under the governing legal criteria to establish that 
he is legally entitled to an earlier effective date.  

The veteran first presented his claim for service connection 
for ulcers in a VA Form 21-526 received in April 1999.  
However, a January 2000 rating decision denied that claim.  
The veteran was notified of that decision and of his 
appellate rights.  He did submit a notice of disagreement 
with that decision in March 2000, and a statement of the case 
(SOC) was issued in May 2000.  However, the veteran did not 
submit a timely substantive appeal.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In November 2000, a 
letter was sent to the veteran informing him that the VCAA 
had been signed into law and that his claim would be reviewed 
again because it had been denied as being not well grounded.  
However, a July 2001 rating decision once denied the claim, 
and he did not appeal the decision.  As such, both the 
January 2000 and the July 2001 rating decisions are final.  

The veteran later submitted a statement on August 29, 20002, 
in which he requested that his claim for service connection 
for ulcers and gastroenteritis be reopened.  However, a 
December 2002 rating decision denied those claims.  The 
veteran submitted additional evidence and a statement in 
December 2002 in which amended his claim for service 
connection for ulcers and a gastrointestinal l disorder to 
include as secondary to  H. Pylori bacterium.  A February 
2003 rating decision once again denied the claims.  The 
veteran filed a notice of disagreement, and in a May 2004 
rating decision, the RO granted service connection for 
gastritis and peptic ulcer disease and assigned a 20 percent 
disability evaluation effective from August 29, 2002.  

The fact that the veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).  

The Board observes that the veteran has claimed that CUE 
exists in the January 2000 and July 2001 rating decisions.  
The basis of his argument was that VA did not obtain a 
Surgeon General Office (SGO) record prior to issuing its 
decisions, which would have shown that he was hospitalized 
for gastroenteritis in June 1944.  The Board does acknowledge 
that the veteran's complete service medical records were 
unavailable; however, the SGO record was obtained and 
associated with the claims file prior to the issuance of the 
January 2000 and July 2001 rating decisions.  Moreover, the 
failure in the duty to assist cannot constitute CUE.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-84; cf. Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, the Board concludes that the 
January 2000 and July 2001 rating decisions were reasonable 
based upon the record and governing laws and regulations, as 
they existed at their respective times

Based on the foregoing, the Board finds that the January 2000 
and July 2001 rating decisions, which denied service 
connection for ulcers, were supported by evidence then of 
record and were consistent with the law and regulations then 
in effect.  Therefore, the Board concludes that the January 
2000 and July 2001 rating decisions were not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2007).

Having found that there is no valid claim of CUE regarding 
the prior decisions, the Board has also considered whether 
the veteran is entitled to an earlier effective date based on 
the date of his claim.

Following the issuance of the July 2001 rating decision, the 
appellant first presented his application to reopen the claim 
for service connection for ulcers and gastroenteritis in a 
statement received on August 29, 2002.  The record does not 
contain any earlier statement or action indicating an intent 
to file a claim.  In fact, the veteran did not submit 
anything to VA between the issuance of the July 2001 rating 
decision and the receipt of his informal claim on August 29, 
2002.  As such, the veteran did not demonstrate an intent to 
raise an informal claim for service connection.   Therefore, 
the Board finds that a formal or informal claim was not 
received prior to the informal claim filed on August 29, 
2002.  

The Board does observe that the veteran received treatment 
between the issuance of the July 2001 rating decision and his 
claim received on August 29, 2002.  Although those treatment 
records do show that he sought treatment for and was 
diagnosed with ulcers and peptic ulcer disease, the veteran 
did not express any intent to file a claim for service 
connection at that time.  Rather, he merely sought treatment 
for the disorders.  As such, it was not clear that the 
veteran intended to file a claim. While VA is obligated to 
consider all possible bases for compensation, this does not 
mean that it must consider claims that have not been raised.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify the benefit sought); cf. Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that the Board is not 
required to anticipate a claim where no intention to raise it 
was expressed). 

The Board does acknowledge that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree."  38 C.F.R. § 3.157(b); see MacPhee 
v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) 
(holding that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected); see also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) ("The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for ulcers was most recently 
denied in July 2001.  Thereafter, the RO reopened the claim 
in May 2004 and granted service connection for gastritis and 
peptic ulcer disease.  Thus, the reopening of the claim for 
service connection is not the kind of reopening that is 
contemplated by 38 C.F.R. § 3.157(b).  In this case, no claim 
for service connection for gastritis and peptic ulcer disease 
had ever been allowed before the May 2004 rating decision was 
promulgated.  Accordingly, the provisions of section 3.157(b) 
do not apply in this case.  Therefore, the Board concludes 
that the veteran's treatment within one year prior to August 
29, 2002, does not constitute an informal claim for service 
connection.

The Board has also considered the provisions of 38 C.F.R. § 
3.156(c), which provide that where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  However, the 
foregoing provision does not apply in this case because the 
basis for the grant of service connection was not the receipt 
of additional service medical records.  In fact, as 
previously discussed, the SGO record was already associated 
with the claims file at the time of the January 2000 and July 
2001 rating decisions.  Instead, the grant was based on 
current treatment records and the March 2004 VA examination 
together with the SGO record previously on file.  

In summary, the January 2000 and July 2001 rating decisions 
are final and cannot be reversed because they were not 
clearly and unmistakably erroneous.  In addition, the 
veteran's statements and the medical evidence dated prior to 
August 29, 2002, did not demonstrate an intent to raise an 
informal claim for service connection for gastritis and 
peptic ulcer disease.  Therefore, the Board finds that a 
formal or informal claim was not received prior to the claim 
filed on August 29, 2002.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an effective date prior to August 29, 2002, for the grant 
of service connection for gastritis and peptic ulcer disease.


ORDER

An effective date prior to August 29, 2002, for the grant of 
service connection for gastritis and peptic ulcer disease is 
denied.

As there was no CUE in the January 2000 and July 2001 rating 
decisions, the appeal is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


